DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-9 and 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-10 and 13-20 of USPN 11106891 in view of Daniel et al. US2006/0283937. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1, 12 and 16 of the instant application against Claims 1, 10 and 16 of USPN 11106891).


Claim
Application#17377243
Claim
USPN # 11106891
1
A system for extraction and verification of handwritten signatures, comprising: one or more processors; non-transitory memory comprising instructions that, when executed by the one or more processors, cause the one or more processors to:
1
A system for extraction and verification of handwritten signatures, comprising: one or more processors; non-transitory memory comprising instructions that, when executed by the one or more processors, cause the one or more processors to:
1
receive a transmission comprising a digital image of a document;
1
receive a transmission comprising a digital image of a document comprising a handwritten signature;
1

1
perform optical character recognition on the digital image, and remove all words identified by the optical character recognition,
1
perform a dilating transformation via convolution matrix on the digital image to obtain a modified image;

1
if any, to obtain a first modified image; perform a dilating transformation via convolution matrix on the first modified image to obtain a second modified image;
1
determine a plurality of regions of connected markings in the modified image; based at least in part on a pixel density of or a proximity to an anchor substring of each of the plurality of regions, determine whether any regions of the plurality of regions contain any handwritten signature; and 

1
determine a plurality of regions of connected markings that remain in the second modified image; based at least in part on a pixel density of or a proximity to an anchor substring of each of the plurality of regions, determine that one or more regions of the plurality of regions each contain any handwritten signature;
1
if any regions do contain any handwritten signature: extract first image data of each of those regions containing any handwritten signature from the digital image; retrieve second image data of a confirmed example signature for a purported signer of each handwritten signature from those regions; and based on a comparison of the first image data with the second image data, forward a determination of whether the first image data and second image data represent signatures that are similar.  

1
extract first image data of the one or more regions, each containing any handwritten signature, from the digital image; retrieve second image data of a confirmed example signature for a purported signer of each handwritten signature of the one or more regions; and based on a comparison of the first image data with the second image data, forward a determination of whether the first image data and second image data represent signatures that are similar.






Claim 2 of the instant application is equivalent in scope with Claim 2 of USPN 11106891.

Claim 3 of the instant application is equivalent in scope with Claim 7 of USPN 11106891.

Claim 4 of the instant application is equivalent in scope with Claim 8 of USPN 11106891.

Claim 5 of the instant application is equivalent in scope with Claim 9 of USPN 11106891.

Claim 6 of the instant application is equivalent in scope with Claim 3 of USPN 11106891.

Claim 7 of the instant application is equivalent in scope with Claim 4 of USPN 11106891.

Claim 8 of the instant application is equivalent in scope with Claim 5 of USPN 11106891.

Claim 9 of the instant application is equivalent in scope with Claim 6 of USPN 11106891.



Claim
Application#17377243
Claim
USPN # 11106891
12
A method for extracting a handwritten signature from a digital image, comprising:
10
A method for extracting a handwritten signature from a digital image, comprising:
12
receive a transmission comprising a digital image of a document;
10
receiving a transmission comprising a digital image of a document comprising a handwritten signature;
12

10
removing a subset of words from the digital image identified via optical character recognition to obtain a first modified image;
12
performing a dilating transformation via convolution matrix on the digital image to obtain a modified image; 
10
performing a dilating transformation via convolution matrix on the first modified image to obtain a second modified image; 
12
determining a plurality of regions of connected markings in the modified image; based at least in part on a pixel density of or a proximity to an anchor substring of each of the plurality of regions, determining whether any regions of the plurality of regions contain any handwritten signature; and if any regions do contain any handwritten signature: extracting image data of each of those regions containing any handwritten signature from the digital image.  

10
determining a plurality of regions of connected markings that remain in the second modified image; based at least in part on a pixel density of or a proximity to an anchor substring of each of the plurality of regions, determining that one or more regions of the plurality of regions each contain any handwritten signature; and extracting image data of the one or more regions, each containing any handwritten signature, from the digital image.




Claim 13 of the instant application is equivalent in scope with Claim 13 of USPN 11106891.


Claim 14 of the instant application is equivalent in scope with Claim 14 of USPN 11106891.


Claim 15 of the instant application is equivalent in scope with Claim 15 of USPN 11106891.


Claim
Application#17377243
Claim
USPN # 11106891
16
A method for verifying that a handwritten signature was made by a given human user, comprising: 

16
A method for verifying that a handwritten signature was made by a given human user, comprising:
16
receiving first image data comprising a purported signature of an individual; retrieving second image data comprising a known signature of an individual; 

16
receiving first image data comprising a purported signature of an individual;  retrieving second image data comprising a known signature of an individual;

16
extracting at least one global feature from the first and second image data to obtain at least one global similarity metric between the first and second image data;

16
extracting at least one global feature from the first and second image data to obtain at least one global similarity metric between the first and second image data;
16
extracting a plurality of local features from the first and second image data to obtain a plurality of local similarity metrics between the first and second image data; creating a feature vector that incorporates the global and local similarity metrics between the first and second image data; and passing the feature vector to a model to estimate a likelihood that that the first image data and second image data are similar, 

16
extracting a plurality of local features from the first and second image data to obtain a plurality of local similarity metrics between the first and second image data: creating a feature vector that incorporates the global and local similarity metrics between the first and second image data; and 



16
passing the feature vector to a linear regression model to estimate a likelihood that that the first image data and second image data are similar,
16
wherein determining whether the first image data and second image are similar is made based on the likelihood exceeding a predetermined threshold.  

16

wherein determining whether the first image data and second image are similar is made based on the likelihood exceeding a predetermined threshold.




Claim 17 of the instant application is equivalent in scope with Claim 17 of USPN 11106891.

Claim 18 of the instant application is equivalent in scope with Claim 18 of USPN 11106891.

Claim 19 of the instant application is equivalent in scope with Claim 19 of USPN 11106891.

Claim 20 of the instant application is equivalent in scope with Claim 20 of USPN 11106891.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666